Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/21 has been entered.  Claims 14, 16, 17, 25, 28, 29, and 36 are canceled.  Claims 1-13, 15, 18-24, 26, 27, 30-32. 34-35 are presented for examination.

Claim Rejections - 35 USC § 112
The amendment of claim 35 has been considered and the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15, 18-20, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in further view of Herbert et al. (2010/0056305 A1), in further view of IWAFUNE (JP4939812B2).
Re-claim 1, Kambhampaty et al. teach an equipment rental and purchase system comprising: 
-a kiosk, the kiosk comprising a user interface configured to receive user input and provide outputs to a user, a processor configured to receive the user input from the user interface, generate user output and control a locker system; and (see e.g. paragraphs 0021, 0023 - an umbrella distribution system may include one or more distribution kiosks, --the one or more distribution kiosks, may include a user interface, a network interface, a dispensation mechanism, and an umbrella cache. --0023-the one or more distribution kiosks are further configured to receive payment information from a user. In some embodiments, payment information is received wirelessly by the one or more distribution kiosks.)
-a locker system comprising a plurality of discrete positions each configured to store at least one piece of equipment and allow access to the equipment under control of the processor, the processor configured to: (see e.g. paragraphs 0045, 0054 -In embodiments, a storage and delivery system 350 is employed for moving umbrellas within the device to, for example, dispense an umbrella to a waiting user, or receive a returned umbrellas from a user. -- A locking mechanism may be provided to secure to return slot 430 until a user has begun the return process by engaging touchscreen 420 or presenting an umbrella for return. Such a locking mechanism may secure the machine and deter vandalism. )
-receive log in and credential information from a user via the user interface (see e.g. paragraphs 0033, 0021- An idle rental kiosk may first determine whether a user has entered input on a touch screen of the rental kiosk (step 210). If the user has indicated that he/she would like to rent an umbrella, kiosk may receive identification and payment information from the user. Identification and payment information may be in the form of a login to a pre-verified account, or a new account that is paired with a payment method. Kiosk may then verify the identification and/or payment credentials with a central server (step 212) that may be configured to manage all users’ accounts and payment information. ---a central management server connected to the one or more distribution kiosks via a data link, and configured to receive and validate user account information from the one or more distribution kiosks via the data link)
-gather payment information from the user through the user interface, wherein the payment information corresponds to a period of use for the selected one or more pieces of equipment (see e.g. paragraphs 0105, 0107 -Helen approaches the machine and is met with a touch screen menu that gives two options: (1) rent an umbrella (free of charge for 16 hours) or (2) purchase an umbrella for $15. Helen selects the rental option, enters her email address and swipes a credit or debit card.--- A hold of $15 is made on her credit card. She is sent a receipt via email regarding the hold made on her credit card, along with instructions for using the system. Helen is advised in the e-mail that if the umbrella is not returned by 10 a.m. on June 6th, she will be charged the full $15).
-control the locker system to allow access to the corresponding one or more discrete positions to make the selected equipment available to the user (see e.g. paragraph 0025-receiving and verifying the user account information on the central management server; and/or providing authentication to the one or more distribution kiosks over the data link to cause the one or more distribution kiosks to dispense a unit from the umbrella cache.) 
-receive a user selection to return at least one of the accessed one or more pieces of golf equipment and based on said selection to return, verify that the returned piece of golf equipment matches one of the accessed one or more pieces of golf equipment and control the locker system to receive the returned piece of golf equipment, and (see e.g. paragraphs 0026, 0111 - Recognizing that an umbrella has been placed in the return area, the system engages commences the physical return process. A return motor is activated, which and rotates the return drawer a full turn (360 degrees) clockwise to drop the returned umbrella on top of the stack at the end of the queue. An RFID tag embedded in the umbrella is read to confirm that the correct umbrella has been returned. Having verified the RFID tag and confirmed that the physical umbrella has been deposited in the machine, the kiosk updates the status of Helen's umbrella as returned.) 
Furthermore, Kambhampaty et al. clearly anticipates the following limitation, receive a user selection to provide equipment, separate from the plurality of pieces of golf equipment, to the equipment rental and purchase system, and, based on said selection to provide golf equipment separate from the plurality of golf equipment, control the locker system to receive the golf equipment from the user for storage and provide a credit or funds to the user based on the received golf equipment ((see e.g. paragraphs 0030, 0031, 0096 –In embodiments, a network of umbrella rental and return kiosks is described in which users may borrow a high quality umbrella and return it to a kiosk near their destination. The kiosks may be unattended and be configured to both dispenses umbrellas and receive returns.  -- As shown, in embodiments, a particular umbrella may be associated with a single rental kiosk or may be rented from one kiosk and returned to a different kiosk. -- Where the kiosk is at capacity and cannot accept any more umbrellas for return, a warning screen (FIG. 8H) may be given to the user, along with a map showing alternate locations where a return can be made. A corresponding screen may be shown where the machine is empty and a user is directed to alternate kiosk locations that are stocked with umbrellas.) 
The Examiner notes that Kambhampaty’s kiosk accepts return of items previously rented from other kiosks.  
Kambhampaty et al. do not explicitly teach the following limitations.
However, Velderman et al. teach - present the user a choice of equipment from the pieces of equipment, - receive a selection of one or more pieces of equipment through the user interface (see e.g. paragraphs 0100 -At step 412 and FIG. 11A, the user interface prompts the user to select the number of carriers and battery packs for rental. -- The user may also be prompted to select the type of battery packs (e.g., voltage, wattage, capacity, etc.) and/or the rental duration (e.g., number of hours or days). --At step 414 and FIG. 11B, the user interface 110 prompts the user to review the selected rental battery packs that have been placed into an electronic shopping cart. At step 416 and FIG. 11C, the user interface 110 prompts the user to confirm agreement with the terms of a rental agreement. At step 418, the kiosk 110 may also provide the user with a notification of the rental due date (e.g., via a text message, an e-mail, or a printed receipt). wherein the selection of one or more pieces of equipment corresponds to one or more discrete positions of the plurality of discrete positions (see e.g. fig. 2, paragraphs 0085, 0086, 0088, 0095 -For example, based on a rental order received and/or processed in the central processing unit 140 and/or stored in the memory/database module 138, the bin dispensing module 152 may unlock a door 116 of a particular bin 114 and enable removal of the carrier 200 and battery packs 300 in that bin 114).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Although Kambhampaty et al. teach [0102] In alternate embodiments, the system of the present invention may be used to dispense and receive articles other than umbrellas,
However, Herbert et al. teach a locker system for storing a plurality of pieces of golf equipment (see e.g. paragraph 0035 - One way that individual golfers 300 can return used golf balls to original manufacturer 100 is through retail collecting stations, such as kiosks at golf facilities 200 or shopping malls or at selected locations in cities). - the locker system comprising a plurality of discrete positions each configured to store at least one piece of golf equipment and allow access to the plurality of pieces of golf equipment under control of the processor; each of the plurality of discrete locations is a locker, (see e.g. paragraph 0035 -Such kiosks would have an automatic sorter, such as the ones discussed above and described in the '592 patent. After the balls are sorted by original manufacturer and brands, and un-recyclable balls or balls belonging to other manufacturers may be rejected, the kiosks can provide the recyclers a receipt for the balls returned or a recycling credit.)
-and receive a user selection to provide a piece of equipment owned by the user, separate from the plurality of pieces of golf equipment, to the equipment rental and purchase system, and, based on said selection to provide the piece of equipment owned by the user, control the locker system to receive the piece of equipment from the user for storage and provide a credit to the user based on the received golf equipment, wherein the credit is toward controlling the locker system to allow access to the corresponding one or more discrete positions to make the selected one or more pieces of golf equipment available to the user (see e.g. paragraph 0035 One way that individual golfers 300 can return used golf balls to original manufacturer 100 is through retail collecting stations, such as kiosks at golf facilities 200 or shopping malls or at selected locations in cities. Such kiosks would have an automatic sorter, such as the ones discussed above and described in the '592 patent. After the balls are sorted by original manufacturer and brands, and un-recyclable balls or balls belonging to other manufacturers may be rejected, the kiosks can provide the recyclers a receipt for the balls returned or a recycling credit. The amount of credit would depend on the quality of the brand and the quantity of balls returned. The kiosks may also provide the credit through emails or other electronic means. Alternatively, the kiosks may also carry newly manufactured or newly recycled balls and may exchange new balls for recycled balls. The kiosks may also represent points-of-sale for new golf balls with or without recycling. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., and include the steps cited above, as taught by Herbert et al., as a dynamic distribution channel 60 to return used golf balls back to original manufacturers  for recycling. Discarded or lost golf balls can cause environmental concern because many golf balls contain thermoset polymers that do not degrade quickly. By recycling the golf balls, they leave a minimal environmental footprint .(see e.g. paragraph 0021, 0026, 0044).
Kambhampaty et al., in view of Velderman et al.,  in view of Herbert et al., do not explicitly teach the following limitations.
However, IWAFUNE  teaches at least two or more of the lockers having a non-uniform shape adapted to store golf clubs, the non-uniform shape comprising a first part, from which the golf club is accessible, connected to a tubular second part, the first part having a width larger than a diameter of the tubular second part, wherein the first part is adapted to receive a head of the one golf club and the tubular second part is adapted to receive a shaft of the one golf club  (see e. g. pages 2, 4,   --The invention of claim 1 relates to a cylindrical flexible container having a shaft housing portion and a head housing portion for housing a golf club.
--- The shaft housing portion 2 of the club case 1 of the present embodiment has a constant diameter and is formed in a cylindrical shape. Similarly, the head accommodating portion 3 is also formed in a cylindrical shape, but the shape has a larger diameter portion so that the head portion of the golf club can be easily accommodated. That is, the head accommodating portion 3 is formed so as to have the same diameter as that of the shaft accommodating portion 2 at the connection portion with the shaft accommodating portion 2, but gradually increases in diameter as it approaches the end of the other end portion. And the diameter is the largest in the vicinity of the end of the other end. The shaft housing portion 2 and the head housing portion 3 are stitched and joined.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al.,  in view of Herbert et al., and include the steps cited above, as taught by IWAFUNE, in order to securely ad stably hold the golf clubs (see page 1).
Re-claim 2, Kambhampaty et al. teach an equipment rental and purchase system wherein the processor is further configured to verify the period of use has not been exceeded (see e.g. paragraphs 0026, 0036, 0037-
Re-claim 3, Kambhampaty et al. teach an equipment rental and purchase system, wherein the processor is further configured to process additional payment when the period of use has been exceeded, based on the gathered payment information (see e.g. paragraph 0037 -If the umbrella has been returned on time, any payment holds placed on the user's account (step 230) may be released. If the umbrella is late, a late fee may be applied (step 232). In embodiments, the system may charge the user's account for the late umbrella prior to the initiation of the return sequence and may make a determination to charge the user for the full cost of the umbrella once a pre-set time window has passed.)
Re-claim 6, Kambhampaty et al. teach an equipment rental and purchase system wherein the processor is further configured to provide a return receipt when the equipment is successfully returned (see e.g. paragraphs 0034, 0107 -An e-mail, text message, printed receipt, or other communication may then be sent to the user (step 216) specifying the return time.  -She is sent a receipt via email regarding the hold made on her credit card, along with instructions for using the system. ).
Re-claims 7,8, Kambhampaty et al. do not explicitly teach the following limitations.
However, Velderman et al. teach an equipment rental and purchase system wherein the locker system comprises a plurality lockers and a plurality of locked doors, each locker and locked door corresponding to a discrete position, wherein controlling the locker system to allow access to the corresponding one or more discrete positions comprises unlocking the corresponding locked doors to allow access to the one or more pieces of equipment stored in the corresponding lockers; -- wherein controlling the locker system comprises opening the corresponding locked doors to provide access to the one or more pieces of equipment stored in the corresponding lockers (see e.g. paragraphs 0085, 0093, 0095 --The bins 114 are each closed by a lockable door 116, and may each further include a handle 118. The doors 116 are configured to unlock when a user rents or returns one of the carriers 200.  --The battery communications module 150 and the bin dispensing module 152 may be wired with individual communications lines for each carrier bin 114 or may be wired with fewer communications lines (e.g., one line) for all carrier bins 114 with different channels, frequencies or codes communicating between the modules and the receptacles. --[0095] The bin dispensing module 152 controls when to open the various bins to enable a user to insert or remove a carrier 200 and battery packs 300 into or from the bins. For example, based on a rental order received and/or processed in the central processing unit 140 and/or stored in the memory/database module 138, the bin dispensing module 152 may unlock a door 116 of a particular bin 114 and enable removal of the carrier 200 and battery packs 300 in that bin 114.  ----- The bins 114 are each closed by a lockable door 116, and may each further include a handle 118. The doors 116 are configured to unlock when a user rents or returns one of the carriers 200.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Re-claim 15, although anticipated by Kambhampaty et al. (see e.g. paragraphs 0091, 0092), 
Velderman et al. specifically teach an equipment rental and purchase system wherein the received piece of equipment comprises at least one of an old piece of equipment, a used piece of equipment, a piece of equipment previously owned by the user, a previously accessed piece of equipment, and a previously purchased piece of equipment (see e.g. paragraphs 0103 -0104).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Re-claim 18 Kambhampaty et al. teach The equipment rental and purchase system wherein the gathered payment information comprises the credit or funds(see e.g. paragraph 0037 -If the umbrella has been returned on time, any payment holds placed on the user's account (step 230) may be released). 
The Examiner notes that Velderman also teaches the limitations(see e.g. paragraphs 0089, 0101, 0104, 0124  -the kiosk 110 places a hold on the user's account and/or credit card in an amount to ensure timely return of the rental battery packs; ---The payment processing area is configured to process payments from users for battery pack rentals, retail sales, and coupon and voucher redemptions. --At step 440, the bin dispensing module 152 unlocks and/or opens one or more bin doors 116 to enable the user to return the carriers and battery packs. --At step 448, the central processing unit 140 interfaces with the memory/database module 138 and the external communications module 146 to release the hold on the user's credit card or corporate account).

Re-claims 19, 20, Kambhampaty et al. teach wherein the credit or funds is based in part on the identification and determined condition (see e.g. paragraph 0037).
Kambhampaty et al. do not teach the following limitations.
However, Velderman et al. teach an equipment rental and purchase system---At step 442, the user returns the carriers 200 and battery packs 300 to the open bins 114. At step 444, the kiosk 100 verifies that the carriers 200 and battery packs 300 are the ones that should be returned. This can be performed, for example, by scanning a bar code or QR code on the carrier and/or battery packs, by sensing an RFID tag on the carrier and/or battery packs, or by identification of a electronic signal generated by the carriers and/or battery packs. -- At step 436 and FIG. 12B, the user interface 110 prompts the user to choose which ones and how many of the rented carriers and battery packs to return to the kiosk 100. At step 438 and FIG. 12C, the user interface 110 prompts the user to identify any of the rented battery packs 300 that may be damaged or underperforming).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Re-claim 31, Kambhampaty et al. teach an equipment rental system further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device comprises an application running thereon configured to receive user inputs and provide the user inputs to the kiosk over the network, wherein one or more of the user inputs received by the kiosk are provided by the application (see e.g. paragraphs 0041, 0026 - In alternate embodiments, kiosk 300 may omit a screen-style user interface and instead interact with a user's mobile computing device (smartphone, tablet, etc.), using the display of the smartphone as the primary point of interaction with the machine. Users may be able to pair the smartphone with kiosk 300 via Bluetooth, Bluetooth Low Energy, or other wireless technologies such as NFC, Wi-Fi, and so forth. Kiosk 300 may optionally be fitted with a reader that is capable of scanning a bar code, QR code, or indicator on the screen of the user's device indicating that a rental has been authorized or verifying the identity of the user.  -- In some embodiments, the method may include the further step of wirelessly receiving payment data from a user's mobile computing device).
Claims 4, 21-24 , are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in view of IWAFUNE (JP4939812B2),  in further view of Arduino (6,885,998 B1).
Re-claim 4, 21-23, Kambhampaty et al., in view of Velderman et al.,  in further view of Herbert et al., in view of IWAFUNE, do not explicitly teach the limitation as claimed.
However, Arduino teaches an equipment rental and purchase system wherein the processor is further configured to process additional payment for the purchase of the equipment (see e.g. col.12, lines 63-67; col. 13, lines 1-17- Consumer Can Buy Rented Clubs: The consumer 10 may decide that after renting and using the clubs or other equipment, that he or she may want to outright buy the clubs or other equipment since they are to his or her liking. --The same credit card would be charged the full purchase amount since Golfrent.com already has this information on file. )  - wherein the processor is further configured to: track when each of the selected one or more pieces of equipment is removed from the locker system based, in part, on one or more tracking devices, and track when each of the each of the one or more pieces of equipment is returned to the locker system based, in part, on the one or more tracking devices; -, wherein the one or more tracking devices comprises one or more of a sensor based identification technology, barcode based identification technology, camera based visual recognition system, and a combination thereof; -- wherein the sensor based identification technology comprises one or more sensors attached to each of the pieces of equipment configured to be detected by the equipment rental and purchase system  (see e.g. col. 5, lines 30-50).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al.,  in view of IWAFUNE, and include the steps cited above, as taught by Arduino, in order to allow individuals to rent golf equipment conveniently and make sure that golf clubs or other equipment are  made available to the consumer quickly upon location.(see e.g. abstract, col. 2, lines 6-10) and also so that to the location of the rented items may be tracked while also giving the consumer 10 the ability to drop off the clubs or other equipment after use with the least amount of effort (see e.g. col. 5, lines 47-50).

Re-claim 24, Kambhampaty et al., do not teach the following limitation.
However, Velderman et al. teach an equipment rental and purchase system, wherein the one or more sensors comprises at least one radio frequency identification (RFID) tag (see e.g. paragraph 0104)- 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to verify that the items are the items that should be returned (see e.g. paragraph 0104).
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in view of IWAFUNE (JP4939812B2), in further view of Barber et al. (7,444,296 B1)
Re-claims 9, 10, Kambhampaty et al., in view of Velderman et al, in view of Herbert et al., in view of IWAFUNE, do not explicitly teach the limitations as claimed.
However, Barber et al. teach an equipment rental and purchase system wherein the locker system comprises a locked door and a carousel system comprising the plurality of discrete positions, wherein controlling the locker system comprises moving the plurality of discrete positions of the carousel system to align the corresponding one or more discrete positions with the locked door and unlocking the locked door to allow access to the one or more pieces of equipment stored at the corresponding one or more discrete positions; wherein controlling the locker system comprises opening the locked door to provide access to the at one or more pieces of equipment (see e.g. col. 4, lines 31-36).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, and include the steps cited above, as taught by Barber et al., in order to allow rapid transaction while enhancing security (see e.g. col. 6, lines 10, 26). 


Claims 5, 11, 12, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Butler, JR. et al.  (2006/0166757 A1), in further view of Brekke et al. (US10080941)
Re-claims 5, 34 Kambhampathy et al. teach an equipment rental and purchase system comprising: 
--a kiosk, the kiosk comprising a user interface configured to receive user input and provide outputs to a user, a processor configured to receive the user input from the user interface, generate user output and control a locker system; and (see e.g. paragraphs 0021, 0023);
-- a locker system comprising a plurality of discrete positions each configured to store at least one piece of golf equipment and allow access to the golf equipment under control of the processor, the processor configured to:  (see e.g. paragraphs 0045, 0054);
--receive log in and credential information from a user via the user interface, (see e.g. paragraphs 0033, 0021) 
--gather payment information from the user through the user interface, wherein the payment information corresponds to a period of use for the selected one or more pieces of golf equipment, and (see e.g. paragraphs 0105, 0107)
--control the locker system to allow access to the corresponding one or more discrete positions to make the selected one or more pieces of golf equipment available to the user (see e.g. paragraph 0025)
Kambhampaty et al., do not teach the following limitations.
However, Butler, JR. et al.   teach---- -present the user a choice of golf clubs from the pieces of sports equipment stored in the locker system, -receive, from the user through the user interface, a selection to use a swing assist program (see e.g. paragraphs 3 0005- In a preferred embodiment, the invention provides an automated method for configuring and providing a golf club using a communication network such as an intranet or the Internet. The method includes providing an interactive purchasing interface that is accessible to a purchaser by way of the communication network. The purchaser is prompted by way of the purchasing interface to provide information related to golf club swing characteristics of a golfer who is to use the golf club. The information related to golf club swing characteristics is received by way of the purchasing interface and an optimum configuration for the golf club is determined based at least in part on the information related to the golfer's swing characteristics. The purchaser is then advised regarding the optimum configuration for the golf club by way of the purchasing interface, and a purchase order is received for the golf club having the optimum configuration.) 
-receive a selection of one or more golf clubs from the choices of golf clubs through the user interface, wherein the selection of one or more pieces of sports equipment corresponds to one or more discrete positions of the plurality of discrete positions (see e.g. paragraphs 0036, 0005- -- The optimal club head configuration for a particular golfer may also be determined by characteristics of the golf ball that the golfer will use with the club.  -The purchaser is then advised regarding the optimum configuration for the golf club by way of the purchasing interface, and a purchase order is received for the golf club having the optimum configuration.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Butler, JR. et al., in order to assist a golfer in selecting golf clubs that are best suited for his or her abilities. (see e.g. paragraph 0002).
Kambhampaty et al., in view of Butler, JR. et al., do not teach the following limitations.
However, Brekke et al. teach 
present the user with questions via the user interface in response to the swing assist selection ( see e.g. paragraphs 0135, 0108, 0054) --store answers provided by the user to the questions in a user profile (see e.g. paragraphs 0079, 0108 – user data 235). 
-- determine golf skills and swing characteristics for the user based, at least in part, on the answers provided by the user to the questions, 
--update the choices of golf clubs presented to the user to include a list of golf clubs, stored in the locker system, that correspond to determined golf skills and swing characteristics of the user; ---wherein each golf club comprises a head part and a shaft part, wherein updating the choices of golf clubs comprises selecting one or more head parts and one or more shaft parts that correspond to the determined golf skills and swing characteristics of the user (see e.g. paragraphs 0055- 0058, 0087, 0049 -The display 238 is configured to display the displayable information of the software application 220b, which may include the data 224, the skill value 237, and any information output from the recommendation engine 225, including recommended golf clubs, shafts, and balls. As such, the software application 220b is configured to transmit the displayable information to the display 238 for visualization and interaction by a user of the computing device 210.
The computing device 210 further includes the software application 220b. The software application 220b is configured to analyze data received from the sensor in order to determine the skill value 237 utilizing the algorithm 236 and to determine the recommended golf clubs 228, shafts 231, and balls 233 utilizing the recommendation engine 225. The software application 220b may be configured to provide feedback about the swing of the user 202, such as by providing the user 202 with a skill value 237 or displaying the swing path 257b and features of the swing path 257b of the user 202 on the display 238 for the user 202 to visualize and interpret. In addition, the software application 220b may be configured to provide a recommended golf club, shaft, or ball from the database 226 based on the analyzed data 224 received from the sensor 252. The software application 220b may be an application designed for a mobile device, a tablet, a computer, or a wearable device, for example, or the software application 220b may be accessed using a web browser on the computing device 210.
In implementations where the software application 220b is accessed using a web browser, the recommendation engine 225 may be stored externally to the computing device 210, such as on the server 270, and accessed by the computing device 210 over the network 290. In implementations where the software application 220b is an application designed for a mobile device, a tablet, or a computer, the software application 220b may include all of the information, algorithms, etc. necessary for the software application 220b to function, thus eliminating the need for the server 270. However, some implementations may utilize both the server 270 and the computing device 210 when operating the software application 220b, whether the software application 220b is accessed via a web browser or configured as an application for a mobile device, a tablet, or a computer, for example.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Butler, JR. et al., and include the steps cited above, as taught by Brekke et al., in order to ultimately provide a more accurate representation of the skill level of the user, and as a result the system described provides more accurate recommendations of sporting apparatuses (see e.g. paragraph 0155).
Re-claims 11, 12, Kambhampaty et al., do not explicitly teach the limitations as claimed.
However, Butler, JR et al. teach an equipment rental and purchase system wherein the swing assist program comprises instruction that when executed by the processor are further configured to: receive swing information related to the users swing related to the user's golf swing from a sensor, analyze the swing information to determine swing data including swing plane, swing speed, and perfect loft and lie, and store the swing data in the user profile, wherein the list of clubs is provided based, in part, on the swing data (see e.g. paragraphs 0005, 0062), wherein the sensor comprises one or more sensors attached to a golf club used by the user and provides swing information to the processor (see e.g. paragraphs 0031, 0033). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Butler, JR. et al., in order to provide an automated method for configuring and providing a golf club (see e.g. paragraph 0005).
Re-claim 32, Kambhampaty et al. teach an equipment rental system further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device comprises an application running thereon configured to receive user inputs and provide the user inputs to the kiosk over the network, wherein one or more of the user inputs received by the kiosk are provided by the application (see e.g. paragraphs 0041, 0026 - In alternate embodiments, kiosk 300 may omit a screen-style user interface and instead interact with a user's mobile computing device (smartphone, tablet, etc.), using the display of the smartphone as the primary point of interaction with the machine. Users may be able to pair the smartphone with kiosk 300 via Bluetooth, Bluetooth Low Energy, or other wireless technologies such as NFC, Wi-Fi, and so forth. Kiosk 300 may optionally be fitted with a reader that is capable of scanning a bar code, QR code, or indicator on the screen of the user's device indicating that a rental has been authorized or verifying the identity of the user.  -- In some embodiments, the method may include the further step of wirelessly receiving payment data from a user's mobile computing device).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Butler JR. et al. (2006/0166757 A1), in view of Brekke et al. (US10080941), in view of Anderson (20030008731).
Re-claim 13, Kambhampaty et al., do not explicitly teach the limitations as claimed.
However, Butler JR.et al. teach wherein the swing assist program is further configured to analyze answers provided by the user to the questions to determine an individualized golf club fit (see e.g. paragraphs 0005, 0062). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Butler JR. et al., in order to in order to assist a golfer in selecting golf clubs that are best suited for his or her abilities (see e.g. paragraph 0002).
Kambhampaty et al., in view of Butler JR. et al., in further view of Brekke et al., do not explicitly teach the limitations as claimed.
However, Anderson et al. teach equipment rental and purchase system of claim 5, wherein the questions are based, in part, on physical characteristics of the user (see e.g. paragraph 0049).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Butler JR. et al., in further view of Brekke et al., and include the steps cited above, as taught by Anderson et al., in order to allow the golfer to have his or her swing data processed in an automated manner such that he or she may quickly determine an appropriate golf club specifically matched to his or her swing type and immediately available for purchase see e.g. paragraph 0051).
Claims 26, 27, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Mandel et al.  (20160296810 A1), in further view of IWAFUNE (JP4939812B2).
Re-claim 26, 27, Kambhampaty et al. teach an equipment rental and purchase system comprising:
 a kiosk comprising a user interface configured to receive user input and provide outputs to a user, one or more sensors configured generate outputs, and a processor configured to receive the user input from the user interface, generate user output and control a locker system (see e.g. paragraphs 0021, 0023, 0039, 0046- an umbrella distribution system may include one or more distribution kiosks, --the one or more distribution kiosks, may include a user interface, a network interface, a dispensation mechanism, and an umbrella cache. --0023-the one or more distribution kiosks are further configured to receive payment information from a user. In some embodiments, payment information is received wirelessly by the one or more distribution kiosks. --Rental kiosk 300 may generally be subdivided into the following functional areas: (1) user interface; (2) network link; (3) sensor array; (4) maintenance/diagnostics; (5) conveyor system; and (6) central computing unit.)
- the locker system comprising a plurality of discrete positions each configured to store at least one piece of equipment and allow access to the equipment under control of the processor, the processor configured to: (see e.g. paragraphs 0045, 0054 -In embodiments, a storage and delivery system 350 is employed for moving umbrellas within the device to, for example, dispense an umbrella to a waiting user, or receive a returned umbrellas from a user. -- A locking mechanism may be provided to secure to return slot 430 until a user has begun the return process by engaging touchscreen 420 or presenting an umbrella for return. Such a locking mechanism may secure the machine and deter vandalism. )
-receive log in and credential information from a user via the user interface (see e.g. paragraphs 0033, 002), 
-control the locker system to allow access to the corresponding one or more discrete positions to make the selected one or more pieces of equipment available to the user, and (see e.g. paragraph 0025), 
- upon receiving the one or more pieces of equipment being returned by the user, identify the received one or more pieces of equipment and determine the condition of at least one of the received one or more pieces of equipment on the output from the one or more sensors (see e.g. paragraphs 0046 - To confirm correct operation, secure the device, track inventory, and other features, kiosk 300 may utilize an array of sensors 340. In embodiments, electromagnetic or optical sensors may be utilized to monitor the flow of umbrellas within the kiosk, and verify the level of inventory and determine if a jam or other malfunction has occurred. In alternate embodiments, weight-based sensors may be utilized to track inventory verify that the article returned by the user is the correct product.)
Kambhampaty et al. do not explicitly teach the following limitations.
However, Velderman et al. teach - present the user a choice of equipment from the pieces of equipment, - receive a selection of one or more pieces of equipment through the user interface (see e.g. paragraphs 0100 -At step 412 and FIG. 11A, the user interface prompts the user to select the number of carriers and battery packs for rental. -- The user may also be prompted to select the type of battery packs (e.g., voltage, wattage, capacity, etc.) and/or the rental duration (e.g., number of hours or days). --At step 414 and FIG. 11B, the user interface 110 prompts the user to review the selected rental battery packs that have been placed into an electronic shopping cart. At step 416 and FIG. 11C, the user interface 110 prompts the user to confirm agreement with the terms of a rental agreement. At step 418, the kiosk 110 may also provide the user with a notification of the rental due date (e.g., via a text message, an e-mail, or a printed receipt). wherein the selection of one or more pieces of equipment corresponds to one or more discrete positions of the plurality of discrete positions (see e.g. fig. 2, paragraphs 0085, 0086, 0088, 0095 -For example, based on a rental order received and/or processed in the central processing unit 140 and/or stored in the memory/database module 138, the bin dispensing module 152 may unlock a door 116 of a particular bin 114 and enable removal of the carrier 200 and battery packs 300 in that bin 114).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Kambhampaty et al., in view of Velderman et al., do not teach the following limitations as claimed. 
However, Mandel et al.  teach wherein at least the one or more pieces of equipment is a golf club comprising a head part and a shaft part, each of the head part and the shaft part comprising an identifying sensor, wherein identifying the received one or more pieces of equipment comprises determining that head part and shaft part are associated with each other based on outputs from the identifying sensors (see e.g. paragraph 0148 -the process 630 may be used to authenticate a golf club having a club head and a shaft, which are different parts that can be assembled and/or replaced to form a golf club. The authentication process can be used to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced. In this example, the first tagging device may be associated with the club head, and the second tagging device may be associated with the shaft. In general, the first tagging device can be authenticated independently of the second tagging device using any of the methods described herein. The authentication of the first tagging device may indicate that the item, or portion thereof, associated with the first tagging device is authenticate. For example, authentication of the first tagging device may indicate that the club head represents an authentic club head. However, this authentication or verification may not provide an indication that the overall club is authentic or that the shaft is the shaft that was associated with the club head when the club was manufactured.)
--- wherein the one or more sensors comprises a camera configured to generate an image of the at least one of the received one or more pieces of equipment, wherein the processor is configured to compare the generated image against a previous image of the at least one of the received one or more pieces of equipment to determine the condition (see e.g. paragraphs 0045, 0053, 0080-compare the image with the item associated with the tagging device. When the system automatically detects a difference in the visual inputs taken at different times and/or when a user provides an indication that the visual input does not match the current item, the alert notification system 183 may be configured to generate an alert message indicating the discrepancy that can be sent to the owner of the item, the operator of the reading device(s) communicating with the tagging device(s), a third party involved with identifying and addressing potential counterfeit items, and/or the operator of the system 100.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., and include the steps cited above, as taught by Mandel et al. in order to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced (see e.g. paragraph 0148).
Kambhampaty et al., in view of Velderman et al.,  in view of Mandel et al., do not explicitly teach the following limitations.
However, IWAFUNE teaches each of the plurality of discrete locations is a locker, at least two or more of the lockers having a non-uniform shape adapted to store golf clubs, the non-uniform shape comprising a first part, from which the golf club is accessible, connected to a tubular second part, the first part having a width larger than a diameter of the tubular second part, wherein the first part is adapted to receive a head of the one golf club and the tubular second part is adapted to receive a shaft of the one golf club  (see e. g. pages 2, 4,   --The invention of claim 1 relates to a cylindrical flexible container having a shaft housing portion and a head housing portion for housing a golf club.
--- The shaft housing portion 2 of the club case 1 of the present embodiment has a constant diameter and is formed in a cylindrical shape. Similarly, the head accommodating portion 3 is also formed in a cylindrical shape, but the shape has a larger diameter portion so that the head portion of the golf club can be easily accommodated. That is, the head accommodating portion 3 is formed so as to have the same diameter as that of the shaft accommodating portion 2 at the connection portion with the shaft accommodating portion 2, but gradually increases in diameter as it approaches the end of the other end portion. And the diameter is the largest in the vicinity of the end of the other end. The shaft housing portion 2 and the head housing portion 3 are stitched and joined.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al.,  in view of Mandel et al., and include the steps cited above, as taught by IWAFUNE, in order to securely ad stably hold the golf clubs (see page 1).

Re-claim 33, Kambhampaty et al. teach an equipment rental system of claim 26, further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device comprises an application running thereon configured to receive user inputs and provide the user inputs to the kiosk over the network, wherein one or more of the user inputs received by the kiosk are provided by the application (see e.g. paragraphs 0041, 0026).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in further view of IWAFUNE (JP4939812B2), in further view of Mandel et al.  (20160296810 A1).
Re-claim 30, Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, do not teach the following limitations as claimed. 
However, Mandel et al.  teach the equipment rental system, wherein each of the one or more pieces of golf equipment are golf clubs each comprising a head part and a shaft part –each of the head part and the shaft part comprising a sensor, -wherein verifying that the returned piece of golf equipment matches one of the accessed one or more pieces of golf equipment comprises determining that the head part and the shaft part are associated with each other based on outputs received from the sensors (see e.g. paragraph 0148 -the process 630 may be used to authenticate a golf club having a club head and a shaft, which are different parts that can be assembled and/or replaced to form a golf club. The authentication process can be used to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced. In this example, the first tagging device may be associated with the club head, and the second tagging device may be associated with the shaft. In general, the first tagging device can be authenticated independently of the second tagging device using any of the methods described herein. The authentication of the first tagging device may indicate that the item, or portion thereof, associated with the first tagging device is authenticate. For example, authentication of the first tagging device may indicate that the club head represents an authentic club head. However, this authentication or verification may not provide an indication that the overall club is authentic or that the shaft is the shaft that was associated with the club head when the club was manufactured.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, and include the steps cited above, as taught by Mandel et al. in order to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced (see e.g. paragraph 0148).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in view of IWAFUNE (JP4939812B2), in further view of Conant, II et al. (US 20170330274 A1)
Re-claim 35, Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., do not teach the following limitations as claimed. 
However, Conant, II et al. teach an equipment rental system wherein payment information is based on a number of times the selected one or more pieces of sport equipment have been demoed by users of the equipment rental and purchase system (see e.g. paragraphs 0027,  0038 -The algorithm used to generate rental fees and resale price estimates or recommendations may, for example, factor in original/current item purchase price, original date of purchase, number or frequency of rentals of the same or similar items, review ratings of borrowers of the same or similar items, and expected depreciation of the type of item, and may learn and adjust to better predict the fee/price at which a given item will rent/sell best, based on rental/resale activity of related items.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, and include the steps cited above, as taught by Conant, II et al., in order to provide reasoned estimates or recommendations of the rental fee (see e.g. paragraph 0037).


Response to Arguments
Applicant's arguments filed 04/30/21 have been fully considered but they are moot due to the new rejection. Claims 1, 26 and 5 have been revised to address Applicant’s amendments and remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A) Sumiyoshi (US 5607053 A) - Golf club storing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627     
August 11, 2021